Upon petitions for rehearing by both appellants and appellees, we modify the opinion heretofore filed as follows:
I. The balance of the first full sentence after the word “or”, page 24, line 4, of slip opinion [284 F.2d 17], is stricken, and inserted in its place is the following :
“ * * * (2) the alleged illegal sole trader decision not to sell, made when such refusal would, as a natural consequence, illegally restrain trade or commerce, and implemented by other illegal means beyond the • bare refusal, or '(3) a similar unilateral decision not to sell, except'at a fixed price, made from a monopoly position, and resulting, as a natural consequence, in the elimination of a competitor”
II. On page 50, line T8 from top of slip opinion.[284 F.2d 33], the language “and a sale on account thereof already set,” is deleted.
The petitions for rehearing are severally denied. The suggestion for a rehearing en banc is rejected.